COX, Judge
(concurring in the result):
I agree with Chief Judge Everett that release from confinement for “a significant period” of liberty resets “[t]he stop watch ... at zero.” 26 M.J. 22.
If that be true, it then follows that R.C.M. 707(a) becomes the operative switch to restart “[t]he stop watch.” Following this logic, “[t]he stop watch” is started by notification “of preferral of charges.” R.C.M. 707(a). That date was February 19, 1985.
On the other hand, if charges had been “dismissed,” then the operative date for starting the clock is the date “charges ... are reinstituted.” R.C.M. 707(b)(2). Here, no charges were preferred until after appellant had been released from confinement. Hence, there was nothing to “reinstitute.”
Judge Mitchell, writing for the Court of Military Review, made this important point which is worth repeating:
[T]he first “formalization” of any charge under military court-martial procedure comes with charge preferral and notification thereof to the accused. See R.C.M. *23307 and 308. This is so because any person subject to the UCMJ can prefer charges but such preferral does not signal the Government’s institution of formal charges.
21 M.J. 1020, 1024.
However, as Judge Sullivan points out, “preferral” of charges initiates the proceedings against an accused and signals the moment charges are “pending.” 26 M.J. at 19 (citing numerous precedents). The distinction is that speedy-trial accountability does not begin until the charges are formalized by notification to an accused under R.C.M. 308.
Because the speedy-trial clock started on February 19, 1985, appellant was not denied a speedy trial.